Case 2:19-bk-51163-MPP   Doc 57-1 Filed 06/20/19 Entered 06/20/19 17:13:30   Desc
                               Index Page 1 of 23
Case 2:19-bk-51163-MPP   Doc 57-1 Filed 06/20/19 Entered 06/20/19 17:13:30   Desc
                               Index Page 2 of 23
Case 2:19-bk-51163-MPP   Doc 57-1 Filed 06/20/19 Entered 06/20/19 17:13:30   Desc
                               Index Page 3 of 23
Case 2:19-bk-51163-MPP   Doc 57-1 Filed 06/20/19 Entered 06/20/19 17:13:30   Desc
                               Index Page 4 of 23
Case 2:19-bk-51163-MPP   Doc 57-1 Filed 06/20/19 Entered 06/20/19 17:13:30   Desc
                               Index Page 5 of 23
Case 2:19-bk-51163-MPP   Doc 57-1 Filed 06/20/19 Entered 06/20/19 17:13:30   Desc
                               Index Page 6 of 23
Case 2:19-bk-51163-MPP   Doc 57-1 Filed 06/20/19 Entered 06/20/19 17:13:30   Desc
                               Index Page 7 of 23
Case 2:19-bk-51163-MPP   Doc 57-1 Filed 06/20/19 Entered 06/20/19 17:13:30   Desc
                               Index Page 8 of 23
Case 2:19-bk-51163-MPP   Doc 57-1 Filed 06/20/19 Entered 06/20/19 17:13:30   Desc
                               Index Page 9 of 23
Case 2:19-bk-51163-MPP   Doc 57-1 Filed 06/20/19 Entered 06/20/19 17:13:30   Desc
                              Index Page 10 of 23
Case 2:19-bk-51163-MPP   Doc 57-1 Filed 06/20/19 Entered 06/20/19 17:13:30   Desc
                              Index Page 11 of 23
Case 2:19-bk-51163-MPP   Doc 57-1 Filed 06/20/19 Entered 06/20/19 17:13:30   Desc
                              Index Page 12 of 23
Case 2:19-bk-51163-MPP   Doc 57-1 Filed 06/20/19 Entered 06/20/19 17:13:30   Desc
                              Index Page 13 of 23
Case 2:19-bk-51163-MPP   Doc 57-1 Filed 06/20/19 Entered 06/20/19 17:13:30   Desc
                              Index Page 14 of 23
Case 2:19-bk-51163-MPP   Doc 57-1 Filed 06/20/19 Entered 06/20/19 17:13:30   Desc
                              Index Page 15 of 23
Case 2:19-bk-51163-MPP   Doc 57-1 Filed 06/20/19 Entered 06/20/19 17:13:30   Desc
                              Index Page 16 of 23
Case 2:19-bk-51163-MPP   Doc 57-1 Filed 06/20/19 Entered 06/20/19 17:13:30   Desc
                              Index Page 17 of 23
Case 2:19-bk-51163-MPP   Doc 57-1 Filed 06/20/19 Entered 06/20/19 17:13:30   Desc
                              Index Page 18 of 23
Case 2:19-bk-51163-MPP   Doc 57-1 Filed 06/20/19 Entered 06/20/19 17:13:30   Desc
                              Index Page 19 of 23
Case 2:19-bk-51163-MPP   Doc 57-1 Filed 06/20/19 Entered 06/20/19 17:13:30   Desc
                              Index Page 20 of 23
Case 2:19-bk-51163-MPP   Doc 57-1 Filed 06/20/19 Entered 06/20/19 17:13:30   Desc
                              Index Page 21 of 23
Case 2:19-bk-51163-MPP   Doc 57-1 Filed 06/20/19 Entered 06/20/19 17:13:30   Desc
                              Index Page 22 of 23
Case 2:19-bk-51163-MPP   Doc 57-1 Filed 06/20/19 Entered 06/20/19 17:13:30   Desc
                              Index Page 23 of 23
